Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE JAVO BEVERAGE COMPANY, INC.

2007 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:                                                         

No. of Shares:                                                               

Grant Date:                                                                   

Final Acceptance Date:                                               

Purchase Price in excess of par (if any):                     

Pursuant to the Javo Beverage Company, Inc. 2007 Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, Javo Beverage Company, Inc.
(the “Company”) hereby grants a Restricted Stock Award (an “Award”) to the
Grantee named above. Upon acceptance of this Award, the Grantee shall receive
the number of shares of Common Stock, par value $0.001 per share (the “Stock”)
of the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan. The Company acknowledges the receipt from the
Grantee of consideration with respect to the par value of the Stock in the form
of cash, past or future services rendered to the Company by the Grantee or such
other form of consideration as is acceptable to the Administrator.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement, (ii) delivering to the
Company a stock power endorsed in blank and (iii) delivering the exercise price
stated above, if any. Upon acceptance of this Award by the Grantee, the shares
of Restricted Stock so accepted shall be issued and held by the Company’s
transfer agent in book entry form, and the Grantee’s name shall be entered as
the stockholder of record on the books of the Company. Thereupon, the Grantee
shall have all the rights of a stockholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.

2. Restrictions and Conditions.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c) If the Grantee’s employment (or other service relationship) with the Company
and its Subsidiaries is voluntarily or involuntarily terminated for any reason
(including death) prior to vesting of shares of Restricted Stock granted herein,
all shares of Restricted Stock shall immediately and automatically be forfeited
and returned to the Company and the purchase



--------------------------------------------------------------------------------

price paid (if any) with respect to such forfeited shares shall be repaid to the
Grantee within 30 days from the date of forfeiture, provided any failure to or
delay in making such payment shall not affect the forfeiture hereunder.

3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.

 

                                  Number of

                               Shares Vested

   Vested
Date

 

 

(        %)

  

 

 

 

(        %)

  

 

 

 

(        %)

  

 

 

 

(        %)

  

 

 

 

(        %)

  

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.

4. Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, the Administrator may allow the Grantee to elect
to have the required minimum tax withholding obligation satisfied, in whole or
in part, by authorizing the Company to withhold from shares of Stock to be
issued or released by the transfer agent a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due.

 

2



--------------------------------------------------------------------------------

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company.

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

JAVO BEVERAGE COMPANY, INC.

By:

       Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                       Grantee’s Signature        

Grantee’s name and address:

                                

 

3